Title: From John Adams to William Cunningham, 17 August 1798
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy Aug. 17. 1798

I received your friendly letter of the 30 July a few days ago. The People of America in general have been attached to the French, much more warmly than they deserved. They have been deceived. And when Mankind once open their Eyes upon an Error they have been in, they commonly are astonished that they did not see it, sooner.
I am glad to hear of the Company of Lunnenburg Musketeers.—Please to make my Compliments to your Family and to my Reverend Friend, your Brother & Pastor.
I am with great regard / Sir your humble Servt.

John Adams